UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 THE CHEFS’ WAREHOUSE, INC.,
                                                                18-CV-11263 (JPO)
                              Plaintiff,
                                                              OPINION AND ORDER
                      -v-

 DYLAN WILEY and LOCAL UNION
 1430, INTERNATIONAL
 BROTHERHOOD OF ELECTRICAL
 WORKERS AFL-CIO,

                              Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff The Chefs’ Warehouse (“Chefs’ Warehouse”) brings this action against Local

Union 1430, International Brotherhood of Electrical Workers AFL-CIO (“Local 1430”) and its

Business Agent, Dylan Wiley (“Wiley”) (collectively “Defendants”), alleging unlawful

secondary activity under the National Labor Relations Act, breach of contract, and defamation.

Defendants move to dismiss the action. For the reasons that follow, the motion is granted in part

and denied in part.

I.     Background

       The factual allegations below are taken from Chefs’ Warehouse’s amended complaint

(Dkt. No. 19 (“AC”)) and are assumed to be true for purposes of deciding this motion.

       Plaintiff Chefs’ Warehouse is a nationally renowned specialty food distributor business in

the United States. (AC ¶ 2.) It maintains a distribution center at 240 Food Center Drive, Bronx,

New York (“Bronx Distribution Center”). (AC ¶ 11.) Defendant Local 1430, a labor

organization, represents Chefs’ Warehouse’s drivers at the Bronx Distribution Center for



                                                1
collective bargaining purposes. (AC ¶ 11–12.) Defendant Wiley is the Business Agent of Local

1430. (AC ¶ 13.)

       Chefs’ Warehouse has a collective bargaining agreement (“CBA”) with Local 1430 that

was effective during the relevant period. (AC ¶ 20.) The CBA provides for a grievance and

arbitration procedure to resolve any disputes arising under the CBA. (AC ¶ 21.) Under the

CBA, a “grievance” is defined as “any complaints, disputes or questions as to the interpretation,

application or performance of [the CBA] by either [Chefs’ Warehouse] or [Local 1430].” (AC

¶ 22.) The CBA’s procedure for resolving a grievance (the “Grievance Procedure”) is as

follows:

               11.3 Grievance Resolution mechanism. Should a Grievance arise,
               the Employer and Union both shall endeavor to resolve the
               Grievance in accordance with the following procedures:

               (a) Step 1. An Employee shall present the Grievance in writing to
               the Employer. Within five (5) business days from being presented
               with the Grievance, the Employer shall give the Employee a written
               answer to the grievance. . . .

       (AC ¶ 23.) If the parties are unable to resolve their grievance through the Grievance

Procedure, the CBA also provides for an arbitration procedure (the “Arbitration Procedure”):

               11.5 Arbitration. If a Grievance is not resolved through the
               procedure outlined in Article 11.3, the Employer or Union may file
               for arbitration as follows:

               (a) The Union and Employer shall select an Arbitrator from a panel
               provided by the American Arbitration Association that was
               requested by the filing party in accordance with the rules and
               procedures of the American Arbitration Association.

               (b) The decision of the Arbitrator shall be final and binding on both
               parties.

       (AC ¶ 23.) In addition, the CBA contains a no-strike clause which provides:

               During the term of this Agreement, there will be no strikes,
               sympathy strikes, work stoppages, picket lines, slowdowns,


                                                2
               boycotts, disturbances or concerted failure or refusal to perform
               assigned work by the Union or any Employee, and there will be no
               lockouts by the Employer for the duration of this Agreement. The
               Union agrees to support the Employer fully in maintaining
               operations in every way.

       (AC ¶ 24.)

       On or about November 29, 2018, a Chefs’ Warehouse’s delivery driver was involved in a

verbal altercation (the “Incident”) while delivering product to a Chefs’ Warehouse customer (the

“First Customer”). (AC ¶¶ 25–26.) Following the altercation, the driver alleged that the First

Customer’s employee had directed racially charged derogatory language toward him. (AC ¶ 27.)

       On the same day, Chefs’ Warehouse received a call from the First Customer, informing

Chefs’ Warehouse that someone from Local 1430 had threatened to picket and disrupt First

Customer’s business with a mob of union members and to install a giant inflatable rat outside of

its place of business. (AC ¶ 32.) As a result, the First Customer terminated its business

relationship with Chefs’ Warehouse. (AC ¶ 33.)

       Also on November 29, 2018, Chefs’ Warehouse received a call from another customer

(the “Second Customer”), informing Chefs’ Warehouse that someone from Local 1430 had

threatened to place a giant inflatable rat in front of its place of business. (AC ¶ 34.)

Subsequently, the Second Customer informed Chefs’ Warehouse that it “would terminate its

business relationship with Chefs’ Warehouse if the dispute with Local 1430 was not resolved by

the close of business on Friday, December 7, 2018.” (AC ¶ 36 (emphasis in original).)

       One day after the Incident, Local 1430 contacted another Chefs’ Warehouse customer

(the “Third Customer”) and threatened that a mob would come to the front of the store to protest

how Chefs’ Warehouse treats its drivers. (AC ¶ 37.) Within a week of the Incident, Local 1430

contacted two more Chefs’ Warehouse’s customers (the “Fourth Customer” and the “Fifth




                                                  3
Customer”) and threatened to set up a giant rat if they continue to do business with Chefs’

Warehouse. (AC ¶ 38.)

         In addition to threatening to picket at Chefs’ Warehouse’s customers, Local 1430

engaged in a publicity campaign. On December 2, 2018, Wiley informed Chefs’ Warehouse that

Local 1430 intended to hand out leaflets accusing Chefs’ Warehouse of supporting racist

business practices outside the Barclays Center, where Chefs’ Warehouse would be giving a

presentation for an industry conference. 1 (AC ¶ 40.) Wiley also emailed the Barclays Center to

make similar accusations. (AC ¶ 41.) In addition, Wiley posted comments accusing Chefs’

Warehouse of supporting racist business practices on the social media pages of Chefs’

Warehouse and two of its customers. (AC ¶¶ 43–45.)

         Chefs’ Warehouse and Defendants had turbulent communications throughout the relevant

period. For example, on November 29, 2018, Wiley emailed Chefs’ Warehouse and stated that,

because of the Incident, Local 1430 would engage in a “peaceful informational campaign”

targeting Chefs’ Warehouse’s customers beginning on Monday, December 3, 2018. (AC ¶ 29.)

The email alleged six other grievances (AC ¶ 29), which Wiley insisted had to be addressed

before he would call off the “peaceful informational campaign” (AC ¶ 30).

         In a letter to Wiley dated November 30, 2018, Chefs’ Warehouse’s counsel informed

Defendants that they had failed to follow the appropriate grievance resolution process under the

CBA, and that Chefs’ Warehouse intended to seek legal remedies. (AC ¶ 48.) In response,

Wiley sent an email threatening to forward the November 30 letter to the local news media and

attaching a photograph of his middle finger. (AC ¶ 49; see Dkt. No. 19-5.) On December 1,

2018, counsel for Chefs’ Warehouse again wrote to Defendants informing them that Chefs’



1
    The amended complaint misspells Barclays Center as Barclay’s Center. (See AC ¶ 7.)


                                                4
Warehouse intended to file two unfair labor practice charges with the National Labor Relations

Board (“NLRB”). (AC ¶ 50.) Wiley responded with an obscene personal attack on Chefs’

Warehouse’s counsel. (AC ¶ 51; see Dkt. No. 19-6.) Moreover, after Chefs’ Warehouse brought

this action, Defendants threatened to “increase [their] actions” because of the pending litigation.

(AC ¶ 61.)

       Chefs’ Warehouse filed this action on December 3, 2018, asserting breach of contract and

unlawful secondary activity claims against Local 1460, and defamation and tortious interference

with contractual relations claims against both Defendants. (Dkt. No. 1.) Defendants moved to

dismiss the complaint on December 17, 2018. (Dkt. No. 13.) 2 In response, Chefs’ Warehouse

amended its complaint, dropping the defamation claim against Local 1460 and the tortious

inference with contractual relations claim entirely. (Dkt. No. 19.) Defendants’ motion to

dismiss the amended complaint, which is now fully briefed, is ripe for resolution. (See Dkt. Nos.

22–27.)

II.    Legal Standard

       To survive a motion to dismiss for failure to state a claim, a plaintiff must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). A claim is facially plausible when a plaintiff pleads facts that would allow “the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). The Court must “accept[] as true the factual allegations in the

complaint and draw[ ] all inferences in the plaintiff’s favor.” Allaire Corp. v. Okumus, 433 F.3d

248, 249–50 (2d Cir. 2006) (quoting Scutti Enters., LLC v. Park Place Entm’t Corp., 322 F.3d



2
 Because Defendants’ motion to dismiss the initial complaint was superseded by its subsequent
motion to dismiss the amended complaint, the initial motion (Dkt. No. 13) is denied as moot.


                                                  5
211, 214 (2d Cir. 2003)). However, “the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions. Threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.

III.   Discussion

       Plaintiff’s amended complaint purports to assert four causes of action. Against Local

1430, Plaintiff alleges breach of contract (AC ¶¶ 63–69), and unlawful secondary activity in

violation of Section 8(b)(4) of the National Labor Relations Act (“NLRA”), 29 U.S.C.

§§ 158(b)(4) (AC ¶¶ 70–78). Against Wiley, Plaintiff asserts a defamation claim. (AC ¶¶ 79–

89.) Against both Defendants, Plaintiff seeks injunctive relief. (AC ¶¶ 90–97.) Each claim is

addressed in turn.

       A.      Breach of Contract

       Chefs’ Warehouse alleges that Local 1430 breached the CBA because it failed to comply

with the CBA’s no-strike clause, the Grievance Procedure, and the Arbitration Procedure. (AC

¶¶ 63–69.) Defendants argue that Local 1430 has not violated the CBA because those three

provisions do not apply to Local 1430’s conduct. (Dkt. No. 23 at 14–18.) The conduct at issue,

for purposes of the breach of contract claim, is Local 1430’s threats directed at Chefs’

Warehouse’s customers and its subsequent refusal to follow the Grievance Procedure and the

Arbitration Procedure. (AC ¶¶ 66–67.)

       To establish a breach of contract under New York law, a plaintiff must show “(1) the

existence of an agreement, (2) adequate performance of the contract by the claimant, (3) breach

of contract by the accused, and (4) damages.” Stadt v. Fox News Network LLC, 719 F. Supp. 2d

312, 318 (S.D.N.Y. 2010) (internal quotation marks and alterations omitted). To resolve this

dispute, the Court must examine the meaning of each of the relevant CBA provisions to


                                                 6
determine its applicability. See Oppenheimer & Co., Inc. v. Trans Energy, Inc., 946 F. Supp. 2d

343, 348 (S.D.N.Y. 2013) (“In a dispute over the meaning of a contract, the threshold question is

whether the contract terms are ambiguous, . . . which is a question of law for the Court to decide

on a claim-by-claim basis[.]”) (citation omitted).

                 1.     No-Strike Clause

        Chefs’ Warehouse argues that Local 1430’s threats to picket its customers constitute a

“disturbance,” which is prohibited under the CBA’s no-strike clause. When interpreting

collective bargaining agreements, courts apply the “traditional rules of contract interpretation.”

Aeronautical Indus. Dist. Lodge 91 of the Int’l Ass’n of Machinists v. United Tech. Corp., 230

F.3d 569, 576 (2d Cir. 2000). “When provisions in the agreement are unambiguous, they must

be given effect as written. . . . In addition, as with all contracts, courts should attempt to read

CBAs in such a way that no language is rendered superfluous.” Id. (citations omitted). In

interpreting the no-strike clause at issue, the Court is also mindful that “a union’s intention to

waive a statutorily protected right must be clear and unmistakable.” U.S. v. Int’l Bhd. of

Teamsters, 905 F.2d 610, 615 (2d Cir. 1990); 29 U.S.C. § 163 (union’s statutory right to strike).

        The no-strike clause at issue provides:

                During the term of this Agreement, there will be no strikes,
                sympathy strikes, work stoppages, picket lines, slowdowns,
                boycotts, disturbances or concerted failure or refusal to perform
                assigned work by the Union or any Employee, and there will be no
                lockouts by the Employer for the duration of this Agreement. The
                Union agrees to support the Employer fully in maintaining
                operations in every way.

        (AC ¶ 24.)

        The first sentence of the no-strike provision specifies several categories of prohibited

conduct. Chefs’ Warehouse argues that the word “disturbances” in the first sentence can be

interpreted to “include[] threats of picketing and violence against non-parties in order to induce


                                                   7
them to terminate their relationships with Plaintiff.” (Dkt. No. 26 at 13.) Chefs’ Warehouse,

however, does not provide any justification for this definition of “disturbances.” Nor does it

define the outer limits of “disturbances.” This raises a potential problem: if “disturbances” is

defined too broadly, the rest of the first sentence might be rendered superfluous, as one can

reasonably argue that any strike or work stoppage would be a “disturbance.” Courts generally

seek to avoid such an interpretation of a contract where possible. Cf. LaSalle Bank Nat’l Ass’n v.

Nomura Asset Capital Corp., 424 F.3d 195, 206 (2d Cir. 2005) (“[A]n interpretation of a contract

that has ‘the effect of rendering at least one clause superfluous or meaningless . . . is not

preferred and will be avoided if possible.’” (alteration in original) (internal citation omitted)).

       The second sentence of the no-strike provision provides guidance as to what the parties

intended to prohibit with the no-strike provision. It reads: “[t]he Union agrees to support the

Employer fully in maintaining operations in every way.” (AC ¶ 24.) This sentence, which

follows the sentence that lists the specific conduct prohibited by the no-strike provision, suggests

that the underlying goal of the provision is to maintain operations. This underlying goal informs

the Court’s interpretation of “disturbances” in the first sentence. M & G Polymers USA, LLC v.

Tackett, 135 S.Ct. 926, 933 (2015) (stating that the parties’ intentions control the interpretation

of a collective-bargaining agreements).

       With the goal of maintaining operations in mind, it is at least plausible that the parties

clearly and unmistakably intended Local 1430 to refrain from inducing Chefs’ Warehouse’s

customers to terminate business relationship with Chefs’ Warehouse, because such conduct

would necessarily damage Chefs’ Warehouse’s business operation. Indeed, Chefs’ Warehouse

has alleged that the First Customer has already ceased doing business with it due to Local 1430’s

conduct. (AC ¶¶ 33, 47.) Of course, evidence uncovered during discovery might show that the




                                                  8
parties never clearly and unmistakably intended the word “disturbances” to cover the conduct at

issue. But, in light of the liberal pleading standard at the motion to dismiss stage, it is premature

to dismiss Chefs’ Warehouse’s claim.

       Relying upon Englehard Corp. v. N.L.R.B., 437 F.3d 374, 378 (3d Cir. 2005), Defendants

contend that the no-strike clause does not “clearly and unmistakably waive” Local 1430’s right

to engage in the conduct at issue, and thus Local 1430 did not violate the no-strike clause. (Dkt.

No. 23 at 14.)

       Englehard’s reasoning, however, is consistent with this Court’s conclusion. In

Englehard, the Third Circuit faces the question whether the union’s picketing at an off-site

shareholders’ meeting violated the no-strike provision in the CBA. Englehard, 437 F.3d at 375.

The employer in Englehard argued that the no-strike provision waived the union’s right to picket

“not only [at the employer’s] facilities but also its annual shareholders’ meeting.” Id. at 378.

But because the language and the structure of the no-strike provision indicated that the parties

intended the no-strike provision to prevent work stoppage, and because the union’s picket did not

stop any work, the Englehard court decided that the union’s picket did not violate the no-strike

provision. Id. at 381. Here, as discussed earlier, it is at least plausible that Local 1430 clearly

and unmistakably waived its right to engage in the conduct at issue in light of the no-strike

provision’s underlying goals of maintaining Chefs’ Warehouse’s business operation. And

because Local 1430’s conduct allegedly damaged Chefs’ Warehouse’s business operation, it

potentially undermined the parties’ explicit intention of “maintaining operations” set out in the

no-strike clause. Hence, even applying Englehard, Defendants’ argument fails.

       Accordingly, Chefs’ Warehouse has stated a plausible claim of breach of the no-strike

provision in the CBA.




                                                  9
                 2.    Grievance Procedure and Arbitration Procedure

       Chefs’ Warehouse also argues that Local 1430 breached the Grievance Procedure and the

Arbitration Procedure, which require Local 1430 to follow certain steps to address its grievances

with Chefs’ Warehouse. (AC ¶¶ 64, 66.) Conversely, Defendants contend that these procedures

are not mandatory as applied to Local 1430’s conduct because the relevant provisions in the

CBA use words like “endeavor” and “may.” (Dkt. No. 23 at 16–18.) The Court holds that both

the Grievance and Arbitration Procedures are mandatory per the plain language of the CBA.

       First, the plain meaning of the Grievance Procedure provision makes it mandatory

regardless of the type of conduct Local 1430 engages in. (Dkt. No. 26 at 9–12.) The Grievance

Procedure provides that Local 1430 “shall endeavor to resolve the Grievance in accordance with

the . . . procedures.” (AC ¶ 23.) The word “endeavor” follows a modal verb “shall” which

means Local 1430 is obliged to endeavor to follow the Grievance Procedures to resolve its

grievance. As Local 1430 has allegedly refused to engage in the process of addressing its

grievances in accordance with the Grievance Procedure, Chefs’ Warehouse has plausibly alleged

that Local 1430 has violated its obligation under the CBA. (AC ¶ 66.)

       Second, the Arbitration Procedure is also mandatory. It provides that Local 1430 “may

file for arbitration” if its grievance is not resolved after going through the grievance procedure.

(AC ¶ 23.) Local 1430’s argument that the word “may” renders the Arbitration Procedure

optional and permissive has been rejected by courts. See, e.g., Local 771, I.A.T.S.E. v. RKO

General, Inc., WOR Division, 546 F.2d 1107, 1116 (2d Cir. 1977) (stating that arbitration is

mandatory despite the use of the word “may” in the arbitration clause of a CBA); Bonnot v.

Cong. of Indep. Unions, Local No. 14, 331 F.2d 355, 359–360 (8th Cir. 1964) (“The obvious

purpose of the ‘may’ language is to give an aggrieved party the choice between arbitration or the

abandonment of its claim. The presence of this or similar language has not prevented the


                                                 10
conclusion that a claim, if pressed, is compulsorily subject to arbitration.”). Accordingly, the

Arbitration Procedure here is also mandatory and Local 1430’s failure to comply constitutes an

actionable breach.

         Chefs’ Warehouse has stated a plausible breach of contract claim based on Local 1430’s

violation of the Grievance Procedure and the Arbitration Procedure.

         B.      Unlawful Secondary Activity Claim

         Chefs’ Warehouse claims that Local 1430 has threatened its customers to cease doing

business with it, thereby violating Section 8(b)(4) of the NLRA, 29 U.S.C. § 158(b)(4) (“Section

8(b)(4)”) and Section 303 of the Labor Management Relations Act, 29 U.S.C. § 187. 3 (AC

¶¶ 70–78.) Section 8(b)(4) prohibits labor unions from engaging in unlawful secondary activity,

i.e., activity directed at a third party, or a “‘neutral employer,’ with whom the union does not

have a dispute.” C&D Restoration, Inc. v. Laborers Local 79, No. 02 Civ. 9448, 2004 WL

736915, at *3 (S.D.N.Y. Apr. 5, 2004); 29 U.S.C. § 158(b)(4). Here, it is indisputable that Local

1430’s alleged conduct is secondary activity because it was directed toward Chefs’ Warehouse’s

customers with which Local 1430 did not have disputes to put pressure on Chefs’ Warehouse.

Therefore, Section 8(b)(4) is applicable and the Court examines whether Chefs’ Warehouse has

stated a plausible claim.

                  1.    Section 8(b)(4)(i)

         Chefs’ Warehouse first claims that Local 1430 violated Section 8(b)(4)(i). (AC ¶ 75.)

Section 8(b)(4)(i) explicitly prohibits a labor union’s conduct that is targeted at “any individual

employed by” the secondary employer. See 29 U.S.C. § 158(b)(4)(i). But because the amended

complaint does not allege that any of Local 1430’s threats were targeted at the employees of


3
    29 U.S.C. § 187 provides the remedy for violations of § 158(b)(4).


                                                 11
Chefs’ Warehouse’s customers, Section 8(b)(4)(i) is inapplicable and any claim under that

provision must be dismissed.

                 2.    Section 8(b)(4)(ii)(B)

       Chefs’ Warehouse next argues that Local 1430’s conduct violates Section 8(b)(4)(ii)(B),

which prohibits unions from threatening secondary employers from doing business with the

primary employer. 4 See 29 U.S.C. § 158(b)(4)(ii)(B). To properly assert a Section 8(b)(4)(ii)(B)

claim, a plaintiff must allege that (1) the union threatened, coerced, or restrained a secondary

employer; (2) the union did so to induce the secondary employer “to cease doing business with

the plaintiff”; and (3) the unlawful secondary activities caused the plaintiff’s injury. Capitol

Awning Co., Inc. v. Local 137 Sheet Metal Workers Int’l Ass’n, 698 F. Supp. 2d 308, 322

(E.D.N.Y. 2010). Here, Chefs’ Warehouse alleges that Local 1430 threatened to picket five of

Chefs’ Warehouse’s customers unless they ceased doing business with Chefs’ Warehouse. As a

result, the First Customer terminated its business relationship with Chefs’ Warehouse (AC ¶ 33),

and the Second Customer threatened to do the same unless Chefs’ Warehouse resolved its labor

dispute with Local 1430 by December 7, 2018 (AC ¶ 36). The Court examines Local 1430’s

conduct with respect to each affected customer to determine whether Chefs’ Warehouse has

plausibly alleged that Local 1430 violated Section 8(b)(4)(ii)(B).

                           a. First Customer

       Chefs’ Warehouse has plausibly alleged a claim of unlawful secondary activity by Local

1430 in connection with its conduct with the First Customer. Chefs’ Warehouse alleges that

Local 1430 threatened to “picket and disrupt” the First Customer’s business with a “mob” and an



4
 Chefs’ Warehouse’s claim under 29 U.S.C. § 158(b)(4)(ii) relies solely on Local 1430’s alleged
violation of § 158(b)(4)(ii)(B). (See Dkt. No. 26 at 15–17.) Therefore, the Court need not
address potential claims premised on other subsections of § 158(b)(4)(ii).


                                                 12
“inflatable rat.” (AC ¶ 32.) As a result, the First Customer terminated its business relationship

with Chefs’ Warehouse. (AC ¶ 33.)

       First, Chefs’ Warehouse has sufficiently pleaded that Local 1430’s threat to picket was

coercive in nature, thus satisfying the first element of Section 8(b)(4)(ii)(B). “Coercive”

behavior is that which is confrontational and obstructive, commonly consisting of “carrying . . .

picket signs” and “persistent patrolling” in front of secondary worksite entrances to create a

“physical or, at least, symbolic confrontation” with those entering the worksite. See, e.g., In re

United Bhd. of Carpenters & Joiners of Am., Local Union No. 1506, 355 N.L.R.B. 797, 802, 817

(2010) (citing Mine Workers Dist. Emps. Local 87 (Trinity Bldg. Maint.), 312 N.L.R.B. 715, 743

(1993)). In contrast, “informational picketing,” Betal Envtl. Corp. v. Local Union No. 78,

Asbestos, Lead & Hazardous Waste Laborers, 162 F. Supp. 2d 246, 256 (S.D.N.Y. 2001), and

appeals to consumers, Edward J. DeBartolo Corp. v. Fla. Gulf Coast Bldg. & Const. Trades

Council, 485 U.S. 568, 578 (1988), are permissible, non-coercive secondary activities protected

by the First Amendment.

       The key question is whether Local 1430’s alleged threat to picket, in and of itself, is

within the type of coercive behavior that is covered by Section 8(b)(4)(ii)(B). The Court holds

that threats to picket are coercive in nature if the underlying conduct being threatened is coercive

in nature. See Schwarzbart v. Dist. 65, Nat’l Council of Distributive Workers of Am., No. 73

Civ. 5518, 1974 WL 1046, at *5 (S.D.N.Y. Feb. 8, 1974).

       Here, Local 1430’s threat of a “mob” of union members, alone, may be consistent with an

inference of plans to lawfully engage in secondary activity, such as a mass distribution of

handbills. See DeBartolo, 485 U.S. at 571. Similarly, absent specific references to

impermissible activity, Local 1430 has a “constitutional right to use an inflatable rat to publicize




                                                 13
a labor dispute.” Microtech Contracting Corp. v. Mason Tenders Dist. Council of Greater N.Y.,

55 F. Supp. 3d 381, 384 (E.D.N.Y. 2014). But viewing in the Plaintiff’s favor the threats to

picket, to install an inflatable rat, and to appear with a mob, together with a stated intention to

“picket and disrupt” the First Customer’s business, the Court concludes that it is at least plausible

that Local 1430’s threatened conduct would reach a level of “physical or, at least, symbolic

confrontation,” Local Union No. 1506, 355 N.L.R.B. at 802, that is prohibited under the statute.

Therefore, the Court concludes that Chefs’ Warehouse’s allegations as to the First Customer

satisfy the first element of a Section 8(b)(4)(ii)(B) claim.

       Second, Chefs’ Warehouse has sufficiently pleaded that Local 1430 had an improper

motive, satisfying the second element of the statute. Chefs’ Warehouse argues that Local 1430

made the threats to “exert[] economic pressure on [its customers] in order to induce them to stop

doing business with Chefs’ Warehouse.” (Dkt. No. 26 at 17.) In response, Defendants counter

that Local 1430 has not made a quid pro quo threat directing the customers to stop doing

business with Chefs’ Warehouse. (Dkt. No. 27 at 5.) However, the complaint explicitly alleges

that on several occasions Local 1430 asked the customers to cease their business relationships

with the Chefs’ Warehouse. (See, e.g., AC ¶¶ 38, 44, 45.) Indeed, the First Customer terminated

its business relationship with the Chefs’ Warehouse because of Local 1430’s threats. (AC ¶ 6.)

As these threats are part of “an orchestrated and concerted campaign,” it is at least plausible that

Local 1430’s motive was to induce the customers to stop doing business with Chefs’ Warehouse.

(AC ¶ 4.) Therefore, Chefs’ Warehouse also satisfies the second element of Section

8(b)(4)(ii)(B).

       Third, Chefs’ Warehouse also plausibly alleges that there is a “causal nexus between the

unlawful secondary activity and the injury suffered by the plaintiff.” C&D Restoration, 2004




                                                  14
WL 736915, at *4. The First Customer allegedly terminated its business relationship with Chefs’

Warehouse “as a result of th[e] threat by” Local 1430. (AC ¶ 32.) Thus, Chefs’ Warehouse has

asserted a claim of unlawful secondary activity based on Local 1430’s threat to the First

Customer.

                          b. Second, Fourth and Fifth Customers

       Chefs’ Warehouse alleges that Local 1430 threatened “to put a giant inflatable rat” in

front of the Second Customer’s place of business “in order to disrupt a major corporate event that

was scheduled to take place.” (AC ¶ 34.) Similarly, Local 1430 allegedly threatened to erect

giant rats at the Fourth and Fifth Customers’ places of business. (AC ¶ 38.) These claims,

however, fail to allege sufficient facts to permit a reasonable inference that Local 1430’s conduct

was coercive.

       As noted above, installing a giant inflatable rat outside a business entrance is permissible

secondary activity; it becomes impermissible only if the rat impedes travel or is erected in the

context of “confrontational conduct” with the secondary party. W2005 Wyn Hotels, L.P. v.

Abestos, Lead & Hazardous Waste Laborers’ Local 78, No. 11 Civ. 1249, 2012 WL 955504, at

*3 (S.D.N.Y. Mar. 8, 2012). Absent any specific threats to use an inflatable rat to engage in

“confrontational conduct,” however, Local 1430’s threat to erect an inflatable rat should be

presumed lawful. See N.L.R.B. v. Servette, Inc., 377 U.S. 46, 57 (1964). Although Chefs’

Warehouse alleges that the threat was intended to “disrupt,” the absence of any stated threats to

gather a “mob” or to “picket” makes the threats aimed at the Second, Fourth, and Fifth

Customers less confrontational than the threat aimed at the First Customer. Because Chefs’

Warehouse does not satisfy the first element of a Section 8(b)(4)(ii)(B) claim, its claim premised

on Local 1430’s threats to the Second, Fourth, and Fifth Customers must be dismissed.




                                                15
                          c. Third Customer

       Chefs’ Warehouse also alleges that Local 1430 threatened to send a mob to protest at the

Third Customer’s place of business. (AC ¶ 37.) This claim fails, however, because threatening

to send a mob to protest is not coercive in nature per se. As discussed above, Local 1430’s threat

of a “mob” of union members, alone, does not indicate that its protest would be carried out in a

coercive manner. Local 1430 contends that it intended only to “notify[] the public,” rather than

obstructing the Third Customer from conducting business. (Dkt. No. 23 at 2.) Absent factual

allegations that lead to the inference that Local 1430’s threatened protest would be coercive, the

Court concludes that Chefs’ Warehouse’ claim premised upon Local 1430’s threat to the Third

Customer must be dismissed.

       C.      Defamation Claim

       Chefs’ Warehouse asserts a defamation claim against Wiley because Wiley has accused

Chefs’ Warehouse of supporting racist business practice and firing employees arbitrarily. (AC

¶¶ 79–89.) Chefs’ Warehouse and Defendants disagree as to whether the NLRA preempts the

defamation claim such that it should be dismissed. (Dkt. No. 23 at 9–13; Dkt. No. 26 at 17–20.)

       It is well settled that state-law claims are preempted to the extent that they cover “activity

that the NLRA protects, prohibits, or arguably protects or prohibits.” Healthcare Ass’n of N.Y.S.,

Inc. v. Pataki, 471 F.3d 87, 95 (2d Cir. 2006) (quoting Wis. Dep’t of Indus., Labor & Human

Relations v. Gould Inc., 475 U.S. 282, 286 (1986)); see also San Diego Bldg. Trades Council,

Millmen’s Union, Local 2020 v. Garmon, 359 U.S. 236, 244–46 (1959). But federal law does

not preempt state-law claims if they are premised on activity that was “a merely peripheral

concern of the Labor Management Relations Act,” or “touched interests so deeply rooted in local

feeling and responsibility that, in the absence of compelling congressional direction, [the Court]

could not infer that Congress had deprived the States of the power to act.” Garmon, 359 U.S. at


                                                16
243–44. The Supreme Court has held that defamation claims alleging actual malice are not

preempted, because such claims were “merely peripheral concern of the Labor Management

Relations Act.” Linn v. United Plant Guard Workers of Am., Local 114, 383 U.S. 53, 61 (1966).

Accordingly, the Court will consider whether Plaintiff’s defamation claim adequately alleges

actual malice so as to avoid preemption.

       A statement is made with actual malice if it was “issued with knowledge of its falsity, or

with reckless disregard of whether it was true o[r] false.” Id.; see N.Y. Times Co. v. Sullivan, 376

U.S. 254, 279–80 (1964). At the motion-to-dismiss stage, a plaintiff must plead “‘plausible

grounds’ to infer actual malice by alleging ‘enough fact[s] to raise a reasonable expectation that

discovery will reveal evidence of’ actual malice.” Biro v. Conde Nast, 807 F.3d 541, 546 (2d

Cir. 2015) (quoting Twombly, 550 U.S. at 556 (2007)) (alteration in original). Here, Chefs’

Warehouse alleges that Wiley sent an email to the Barclays Center accusing Chefs’ Warehouse

of having “a policy of supporting racist business practices, firing their employees arbitrarily, and

not honoring their union contract.” (AC ¶ 80.) Wiley also allegedly made similar accusations on

the social media pages of Chefs’ Warehouse and its customers. (AC ¶¶ 81–84.) For example,

Wiley tagged the Second Customer in a Facebook post stating that Chefs’ Warehouse “has a

history of abusing their employees, supporting racist business practices, and even attempting to

cover up how one of their warehouse employees died.” (AC ¶ 83.)

       Accepting all the factual allegations as true and drawing all inferences in favor of Chefs’

Warehouse, the Court concludes that it has plausibly alleged a defamation claim with actual

malice. First, Chefs’ Warehouse has alleged that it has never supported any racist business

practice. (AC ¶ 85.) Defendants, on the other hand, assert that Wiley’s accusation of Chefs’

Warehouse’s racist practice is supported by the fact that Chefs’ Warehouse failed to address the




                                                 17
Incident on November 28, 2018. (Dkt. No. 23 at 12.) However, it is unclear if a single incident

would entitle Wiley to believe and state that Chefs’ Warehouse had a “policy” or a “history” of

“supporting racist business practices.” (AC ¶¶ 80, 83.) Assuming that Chefs’ Warehouse’s

allegations are true, it is plausible that Wiley — who presumably would have known about

Chefs’ Warehouse’s business practices as the Business Agent for Local 1430 — acted

maliciously when making allegedly false statements about Chefs’ Warehouse’s “policy” or a

“history” of “supporting racist business practices.” (Id.)

       Similarly, Chefs’ Warehouse has pleaded a plausible claim that Wiley acted with actual

malice when stating that Chefs’ Warehouse had a policy of “firing their employees arbitrarily,

and not honoring their union contract,” or that it attempted to cover up how one of their

employees died. (AC ¶¶ 80, 83–84.) Defendants seek to introduce an affidavit by Wiley and

several exhibits to show that Wiley did not act maliciously. (Dkt. No. 23 at 13; Dkt. No. 27 at

11–12; see Dkt. No. 24.) However, the Court may not consider this evidence at the motion-to-

dismiss stage where Chefs’ Warehouse lacked notice of the materials to be considered. 5 See

Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002). Taking as true Chefs’

Warehouse’s allegations that it does not fire its employees arbitrarily, honors the CBA, and does

not treat its employees poorly, the Court concludes that there is a plausible claim that Wiley

either knew, or recklessly disregarded the alleged falsity of his statements given his position as

the Business Agent of Local 1430.



5
  Defendants urge the Court to treat this motion as one for summary judgment and consider
Wiley’s affidavit and its exhibits in deciding this motion, pursuant to Federal Rule of Civil
Procedure 12(d). (Dkt. No. 27 at 10–12.) The Court declines to do so, because Chefs’
Warehouse has not conducted discovery and been “given a reasonable opportunity to present all
the material that is pertinent to the motion.” Fed. R. Civ. P. 12(d); see Snyder v. Fantasy
Interactive, Inc., No. 11 Civ. 3593, 2012 WL 569185, at *2 (S.D.N.Y. Feb. 9, 2012).


                                                 18
         Of course, discovery may well turn up evidence showing that Wiley had personal

knowledge to believe, or at least had reasons not to doubt, the truthfulness of his statements. But

such evidence should be introduced and assessed at the motion-for-summary-judgment stage

rather than motion-to-dismiss stage. Because Chefs’ Warehouse has pleaded a plausible

defamation claim alleging actual malice, its claim is not preempted and should not be dismissed.

See Jung Sun Laundry Grp. Corp. v. Laundry, Dry Cleaning, & Allied Workers Joint Bd., No. 10

Civ. 468, 2010 WL 4457135, at *6 (S.D.N.Y. Nov. 1, 2010) (refusing to dismiss a defamation

claim brought by an employer against a labor union because the employer has pleaded malice).

         D.     Injunctive Relief

         Finally, Defendants seek dismissal of Chefs’ Warehouse’s request for injunctive relief if

the Court dismisses Chefs’ Warehouse’s other claims. (Dkt. No. 23 at 18.) Because Chefs’

Warehouse’s claims partially survive the motion to dismiss, this request is denied.

IV.      Conclusion

         For the foregoing reasons, Defendants’ motion to dismiss is GRANTED in part and

DENIED in part.

         The Clerk of Court is directed to close the motions at Docket Numbers 13 and 22.

Defendants shall answer the amended complaint within 21 days after the date of this opinion and

order.

         SO ORDERED.

Dated: September 24, 2019
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge




                                                 19
